UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JERMAIN BOYKIN,

                               Plaintiff,
                                                                 No. 17-CV-6869 (KMK)
                       v.
                                                                   OPINION & ORDER
 SGT. LUIS MORENO, et al.,

                               Defendants.


Appearances:

Jermain Boykin
Romulus, NY
Pro se Plaintiff

Kellie E. Lagitch, Esq.
Office of the Orange County Attorney
Goshen, NY
Counsel for Defendants Sgt. Luis Moreno, Sgt. Michael Torres, and Orange County, NY

KENNETH M. KARAS, United States District Judge:

       Jermain Boykin (“Plaintiff”), currently incarcerated at Clinton Correctional Facility,

brings this pro se Action, pursuant to 42 U.S.C. § 1983, against Orange County, NY, (the

“County”), Sgt. Luis Moreno (“Moreno”), Sgt. Michael Torres (“Torres”) (collectively, “County

Defendants”), James Beckwith (“Beckwith”), and a currently unnamed “Booking/Intake

Sergeant” (together with County Defendants, “Defendants”). Plaintiff alleges that County

Defendants violated his rights by failing to protect him from another detainee, Beckwith, while

he was incarcerated in Orange County Jail. (See Fourth Am. Compl. (“FAC”) (Dkt. No. 105).)

Before the Court is County Defendants’ Motion To Dismiss (the “Motion”). (Not. of Mot. (Dkt.

No. 110).) For the following reasons, the Motion is granted.
                                         I. Background

        The factual and procedural background of this Action has been discussed in this Court’s

previous Opinions & Orders on this case, so the Court assumes familiarity with the general

issues in dispute. (See Op. & Order on Newburgh Defs.’ Mot. To Dismiss the Compl. (“2018

Op.”); Op. & Order on Defs.’ Mot. To Dismiss the Second Am. Compl. (“2019 Op.”) (Dkt. Nos.

62, 95).) The Court will refer to the facts as needed throughout this Opinion & Order and

supplements the procedural history of this case since the issuance of the 2019 Opinion below.

        On March 26, 2019, the Court issued an Opinion & Order granting the then-pending

Motions To Dismiss the Second Amended Complaint (“SAC”). (See 2019 Op. 16–17.) The

Court dismissed claims against the City of Newburgh with prejudice but permitted Plaintiff to

amend the SAC regarding his claims against the County, Torres, and Moreno. (Id. at 16.)

        Plaintiff subsequently filed his Third Amended Complaint (“TAC”), but he improperly

included the City of Newburgh as a named defendant, which contravened the Court’s dismissal

with prejudice of the City of Newburgh. (See TAC (Dkt. No. 102).) Following a letter from

counsel for City of Newburgh, the Court issued an Order reminding Plaintiff that the City of

Newburgh had been dismissed with prejudice and ordering Plaintiff to file another amended

pleading removing it as a defendant. (See Dkt. No. 104.) Plaintiff did so on May 31, 2019. (See

FAC.)

        County Defendants submitted a Pre-Motion Letter, (Dkt. No. 106), and, in response, the

Court set a briefing schedule, (Dkt. No. 108), obviating the need for a pre-motion conference.

County Defendants submitted their Motion on July 24, 2019. (Not. of Mot.; Decl. of Kellie E.

Lagitch, Esq. in Supp. of Mot. (“Lagitch Decl.”); County Defs.’ Mem. in Supp. of Mot. (“County

Defs.’ Mem.”) (Dkt. Nos. 111–12).) Plaintiff submitted an Opposition on August 26, 2019.




                                                    2
(Pl.’s Mem. in Opp’n to Mot. (“Pl.’s Mem.”) (Dkt. No. 118).) County Defendants filed a Reply

Declaration on September 11, 2019. (Reply Decl. of Kellie E. Lagitch, Esq. in Supp. of Mot.

(“Lagitch Reply Decl.”) (Dkt. No. 119).)

       Plaintiff also filed a Letter asking to add a party to this Action, (Dkt. No. 121), but the

Court indicated that it would first resolve the instant Motion before determining whether another

amendment would be permitted, (Dkt. No. 124).

                                            II. Discussion

       County Defendants argue that the FAC fails to allege the personal involvement of either

Torres or Moreno in any alleged constitutional violation, that Plaintiff fails to state a Monell

claim against the County, that Plaintiff fails to state a failure-to-protect claim, and that any state-

law claims are time-barred. (See County Defs.’ Mem. 5–14.) The Court addresses the

arguments as needed.

       A. Standard of Review

       The Supreme Court has held that, while a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citations, quotation marks, and alterations omitted). Indeed, Rule 8 of the Federal Rules of Civil

Procedure “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (quotation marks and alteration omitted).

Rather, a complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been stated




                                                       3
adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint,” id. at 563, and a plaintiff need allege “only enough facts to state a claim to relief that

is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claim[] across the

line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also Iqbal, 556

U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense. But where the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that the

pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed. R.

Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

        In considering a motion to dismiss, the Court “must accept as true all of the factual

allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (“In addressing the sufficiency

of a complaint we accept as true all factual allegations . . . .” (citation and quotation marks

omitted)). Further, “[f]or the purpose of resolving [a] motion to dismiss, the Court . . . draw[s]

all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res., Inc., 992 F. Supp.

2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d 141, 145 (2d Cir.

2012)). Where, as here, a plaintiff proceeds pro se, the “complaint[] must be construed liberally

and interpreted to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of Am., 723

F.3d 399, 403 (2d Cir. 2013) (per curiam) (citation and quotation marks omitted). However, “the

liberal treatment afforded to pro se litigants does not exempt a pro se party from compliance with




                                                       4
relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (citation and quotation marks omitted); see also Caidor v. Onondaga County,

517 F.3d 601, 605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves

regarding procedural rules and to comply with them.” (citation, italics, and quotation marks

omitted)).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks and citation omitted). When a plaintiff proceeds pro se, however, the Court may consider

“materials outside the complaint to the extent that they are consistent with the allegations in the

complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4 n.3 (S.D.N.Y. Aug.

2, 2013) (citation and quotation marks omitted), including, as relevant here, “documents that a

pro se litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL

5186839, at *4 n.6 (E.D.N.Y. Dec. 15, 2010) (citation and italics omitted).

       B. Analysis

               1. Personal Involvement

       County Defendants argue that the FAC fails to allege that Torres or Moreno was

personally involved in a constitutional violation. (See County Defs.’ Mem. 5.)

        “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the

alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

2013) (citation omitted). To establish personal involvement, a plaintiff must show that:




                                                       5
       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed
       to remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
       to the rights of inmates by failing to act on information indicating that
       unconstitutional acts were occurring.

Id. at 139 (citation, italics, and quotation marks omitted). In other words, “[b]ecause vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, a plaintiff must plausibly allege that a defendant’s actions fall into

one of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017

WL 365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal).

       Here, as County Defendants correctly point out, (see County Defs.’ Mem. 6), Plaintiff has

done virtually nothing to cure the deficiencies identified in the 2019 Opinion, i.e., that Plaintiff

“fails to name Torres or Moreno anywhere in the body of the” amended pleading or “otherwise

connect them to the substantive allegations [] raised therein,” (2019 Op. 7). Plaintiff alleges that,

after he was arrested, he told “the booking officer” that Beckwith was “the man that shot

[Plaintiff]” and that if Plaintiff and Beckwith ran into each other at the jail, there would be

“problems.” (FAC 5.)1 But Plaintiff does not allege that either individual Defendant was that

booking officer or that either individual Defendant was present when Plaintiff allegedly warned

the booking officer about his hostile relationship with Beckwith. (See id.) Indeed, neither Torres

nor Moreno’s name appears within the body of Plaintiff’s FAC at all. See King v. Falco, No. 16-



       1
        Because the FAC lacks paragraph numbers, the Court cites to the ECF page numbers,
stamped on the upper right-hand corner of each page.


                                                      6
CV-6315, 2018 WL 6510809, at *7 (S.D.N.Y. Dec. 11, 2018) (holding personal involvement not

shown where the “plaintiff includes [the defendant’s] name in the case caption but fails to make

any substantive allegations against her in the body of the complaint”).

       Moreover, Plaintiff fails to allege facts plausibly indicating that Torres or Moreno

participated directly or indirectly in the alleged failure to protect him, that they established a

policy or custom that caused the alleged deprivation, that they exhibited recklessness in allowing

the alleged deprivation to occur, that they failed to remedy the situation after the alleged

deprivation occurred, or that they were informed of Plaintiff’s situation and deliberately ignored

it. See Gantt v. Ferrara, No. 15-CV-7661, 2018 WL 4636991, at *6 (S.D.N.Y. Sept. 27, 2018)

(holding personal involvement not established where the plaintiff “made no factual connection

between [the defendant’s] training and supervision and the alleged assault”); Falls v. Pitt, No.

16-CV-8863, 2018 WL 3768036, at *6 (S.D.N.Y. Aug. 8, 2018) (holding personal involvement

not established where the plaintiff failed to allege the defendants were “present” for the alleged

violation or “participated directly” in or “somehow permitted” the alleged violation (citation

omitted)); Lara-Grimaldi v. County of Putnam, No. 17-CV-622, 2018 WL 1626348, at *11

(S.D.N.Y. Mar. 29, 2018) (holding personal involvement not established where the “[c]omplaint

contain[ed] no allegations whatsoever that [the defendant] was involved in, aware of, or

somehow permitted” the violation).

       To the extent Plaintiff seeks to hold Torres and Moreno liable because they are alleged to

hold positions of authority as sergeants at Orange County Jail, mere “linkage in the prison chain

of command” does not suffice to establish personal involvement. Richardson v. Goord, 347 F.3d

431, 435 (2d Cir. 2003) (quoting Ayers v. Coughlin, 780 F.2d 205, 210 (2d Cir. 1985)).




                                                       7
Accordingly, Plaintiff fails to allege the personal involvement of Torres or Moreno in the alleged

unconstitutional deprivation.

               2. Monell Liability

       Plaintiff names the County as a Defendant and also indicates that he has sued Torres and

Moreno in their individual and official capacities. (See FAC 1.)

       “A claim asserted against a [defendant] in his official capacity . . . is in effect a claim

against the governmental entity itself . . . for ‘official-capacity suits generally represent only

another way of pleading an action against an entity of which an officer is an agent.’” Lore v.

City of Syracuse, 670 F.3d 127, 164 (2d Cir. 2012) (quoting Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690 n.55 (1978)). “Congress did not intend municipalities to be held liable [under

§ 1983] unless action pursuant to official municipal policy of some nature caused a constitutional

tort.” Monell, 436 U.S. at 691. Thus, “to prevail on a claim against a municipality under

[§] 1983 based on acts of a public official, a plaintiff is required to prove: (1) actions taken under

color of law; (2) deprivation of a constitutional or statutory right; (3) causation; (4) damages; and

(5) that an official policy of the municipality caused the constitutional injury.” Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008) (citing Monell, 436 U.S. at 690–91). In other words,

a municipality may not be held liable under § 1983 “by application of the doctrine of respondeat

superior.” Pembaur v. City of Cincinnati, 475 U.S. 469, 478 (1986) (italics omitted). Rather,

“municipalities may only be held liable when the municipality itself deprives an individual of a

constitutional right.” Newton v. City of New York, 566 F. Supp. 2d 256, 270 (S.D.N.Y. 2008). A

plaintiff may satisfy the fifth element by alleging one of the following:

       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that caused
       the particular deprivation in question; (3) a practice so consistent and widespread
       that, although not expressly authorized, constitutes a custom or usage of which a



                                                       8
       supervising policy-maker must have been aware; or (4) a failure by policymakers
       to provide adequate training or supervision to subordinates to such an extent that it
       amounts to deliberate indifference to the rights of those who come into contact with
       the municipal employees.

Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations omitted).

Moreover, a plaintiff also must establish a causal link between the municipality’s policy, custom,

or practice and the alleged constitutional injury. See City of Okla. v. Tuttle, 471 U.S. 808, 824

n.8 (1985).

       The Court previously determined that Plaintiff’s prior pleadings have failed to include

“any factual allegations” as to what municipal policy, custom, or practice caused his alleged

constitutional deprivation, and thus failed to satisfy the fifth element required to state a Monell

claim. (2018 Op. 7–8; see also 2019 Op. 9–12.) Plaintiff’s FAC, which is nearly identical to

prior pleadings, does not cure this fatal flaw.

       Plaintiff alleges that, when he was arrested and taken to Orange County Jail, he told the

unnamed “booking officer” that Beckwith had shot him and that if they ran into each other, there

would be “problems.” (FAC 5, 8.) The booking officer allegedly told Plaintiff that “safety

wasn[’]t a[n] issue.” (Id. at 5.) According to Plaintiff, at that point, the booking officer was

“post [sic] to get a hold of a supervisory [sic] that . . . was post [sic] to come and interview”

Plaintiff. (Id.) However, according to Plaintiff, that did not occur, and Plaintiff later ran into

Beckwith, allegedly getting into a physical altercation with him. (Id. at 7.)

       To the extent that Plaintiff alleges that the unnamed booking officer did not comply with

already existing municipal policies regarding separation of detainees that might pose a danger to

each other, such an allegation is insufficient to state a Monell claim, as “a custom or policy

cannot be shown by pointing to a single instance of unconstitutional conduct by a mere employee

of the municipality.” Triano v. Town of Harrison, 895 F. Supp. 2d 526, 532 (S.D.N.Y. 2012)



                                                      9
(citation, alteration, and quotation marks omitted); see also Demosthene v. City of New York, No.

18-CV-1358, 2019 WL 181305, at *8–9 (S.D.N.Y. Jan. 10, 2019) (noting that a plaintiff in a

Monell claim “must establish that the municipality was the moving force behind the inquiry” and

dismissing Monell claim where the plaintiff even cited to “over a dozen federal lawsuits”

alleging similar allegations as his own (citation and quotation marks omitted) (emphasis added));

Johnson v. Paul, No. 17-CV-3654, 2018 WL 2305657, at *4 (S.D.N.Y. May 21, 2018)

(dismissing Monell claim because the plaintiff alleged that the wrongdoing—denying him kosher

meals—occurred because individual employees had ignored facility policy).

        To the extent Plaintiff alleges that Orange County does not have a policy to sufficiently

address conflicts between detained individuals, such a claim would also fail because a “single

act,” as alleged here, does not plausibly allege that a municipality has failed to institute a policy

necessary to protect Plaintiff’s constitutional rights. See Gordon v. City of New York, No. 10-

CV-5148, 2012 WL 1068023, at *4 (E.D.N.Y. Mar. 29, 2012) (dismissing Monell claim where

the plaintiff’s “allegation [was] unsupported by anything other than the facts of what occurred in

his particular case” (citation omitted)); Brogdon v. City of New Rochelle, 200 F. Supp. 2d 411,

427 (S.D.N.Y. 2002) (“A single incident by itself is generally insufficient to establish the

affirmative link between the municipal policy or custom and the alleged unconstitutional

violation.” (citation omitted)). Accordingly, Plaintiff’s Monell claim is dismissed.

                3. Deliberate Indifference

        Plaintiff claims that County Defendants were deliberately indifferent to his safety while

he was incarcerated at Orange County Jail. (See FAC 8–9.) In addition to the failure to

plausibly allege Monell liability or personal involvement of Torres and Moreno, this claim also

fails on its merits.




                                                      10
        “[A]n inmate’s claim that prison officials failed, as a result of their deliberate

indifference, to protect [the inmate] from the violent actions of other inmates may state a viable

§ 1983 cause of action.” Hendricks v. Coughlin, 942 F.2d 109, 113 (2d Cir. 1991) (citation

omitted); Price v. Oropallo, No. 13-CV-563, 2014 WL 4146276, at *8 (N.D.N.Y. Aug. 19,

2014) (“Prison officials are liable . . . for harm incurred by an inmate if they act with deliberate

indifference to the inmate’s safety.” (citation omitted)).

        Because Plaintiff was a pretrial detainee at the time of the allegations, (see generally

FAC), his deliberate indifference claims are analyzed under the Due Process Clause of the

Fourteenth Amendment. See Cuoco v. Moritsugu, 222 F.3d 99, 106 (2d Cir. 2000) ([Because

Plaintiff] was in pre-trial detention at the time of the alleged incidents . . .[t]he district court

correctly concluded that [his] claims arise under the Due Process Clause . . . .”). Deliberate

indifference claims under the Fourteenth Amendment are analyzed somewhat differently than the

same claims under the Eighth Amendment, which applies to inmates who have been convicted

and sentenced. See Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017) (explaining the different

mens rea requirements for Eighth Amendment and Fourteenth Amendment deliberate

indifference claims). To be sure, the overarching framework remains the same. Under both the

Eighth and Fourteenth Amendments, to state a deliberate indifference claim an inmate must

plausibly allege (1) “that he suffered a sufficiently serious constitutional deprivation,” and

(2) that the defendant “acted with deliberate indifference.” Feliciano v. Anderson, No. 15-CV-

4106, 2017 WL 1189747, at *8 (S.D.N.Y. Mar. 30, 2017) (citation omitted).

        The first element “is evaluated the same way under both the Eighth Amendment and

Fourteenth Amendment.” Ackridge v. Aramark Corr. Food Servs., No. 16-CV-6301, 2018 WL

1626175, at *19 n.19 (S.D.N.Y. Mar. 30, 2018) (citing Darnell, 849 F.3d at 30). This




                                                       11
requirement is “objective”: The inmate must show that the “the alleged deprivation” is

“sufficiently serious.” Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir.

2013) (citation and quotation marks omitted). In other words, the inmate must show that he was

“incarcerated under conditions posing a substantial risk of serious harm.” Blandon v. Capra, No.

17-CV-65, 2017 WL 5624276, at *7 (S.D.N.Y. Nov. 20, 2017) (quoting Hayes v. N.Y.C. Dep’t of

Corr., 84 F.3d 614, 620 (2d Cir. 1996)).

        The second element “applies differently to claims under the Eighth Amendment and the

Fourteenth Amendment.” Howard v. Brown, No. 15-CV-9930, 2018 WL 3611986, at *4

(S.D.N.Y. July 26, 2018) (citing Darnell, 849 F.3d at 34–35). While the Eighth Amendment

imposes a subjective standard — that the prison official “know[] of and disregard[] an excessive

risk to inmate health or safety,” Darnell, 849 F.3d at 32 (citation omitted) — the Fourteenth

Amendment, applicable here, imposes an objective standard. That is, the prison official need

only “recklessly fail[] to act with reasonable care to mitigate the risk that the condition posed to

the pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. However, “[d]espite the slightly

lower standard” applicable to pretrial detainees, “which is akin to objective recklessness, any

§ 1983 claim or a violation of due process requires proof of a mens rea greater than mere

negligence.” Miller v. County of Nassau, No. 16-CV-5843, 2018 WL 1597401, at *3 (E.D.N.Y.

Mar. 31, 2018) (quotation marks omitted) (ultimately quoting Darnell, 849 F.3d at 36) (italics in

original).

        Even assuming that Plaintiff has met the objective element of a deliberate indifference

claim, Plaintiff still fails to allege that any of the individual County Defendants acted with

“objective recklessness.” Miller, 2018 WL 1597401, at *3 (ultimately quoting Darnell, 849 F.3d




                                                     12
at 36). Plaintiff alleges only that, upon arriving at Orange County Jail, he told an unnamed

officer “there [was] a man in the jail . . . that shot [Plaintiff]” and that the officer told him not to

worry and that “safety [was not] an issue.” (FAC 5.) Yet, Plaintiff does not allege that any

County Defendant knew that Plaintiff had been given assurances regarding his safety; that any

County Defendant knew about Plaintiff’s history with Beckwith at the time that Plaintiff was

detained; or that any County Defendant—or even any other municipal employee—was present

for the altercation with Beckwith. Plaintiff does not allege, despite the Court’s comment on the

issue in its previous Opinion & Order, (see 2019 Op. 14), that Beckwith was even the instigator

in this purported altercation. To the contrary, a newspaper article attached to the FAC reports

that it was Plaintiff that assaulted Beckwith, in retaliation for Beckwith shooting Plaintiff. (See

FAC Ex. C (Dkt. No. 105).)

        Therefore, although Plaintiff believes that County Defendants behaved recklessly in

potentially exposing him to Beckwith, he alleges no facts to plausibly allege their mens rea, and

“conclusory allegations of [D]efendants’ knowledge are insufficient.” Molina v. County of

Westchester, No. 16-CV-3421, 2017 WL 1609021, at *4 (S.D.N.Y. Apr. 28, 2017) (citation

omitted); see also Franzese v. City of New York, No. 17-CV-3020, 2018 WL 5924354, at *2

(S.D.N.Y. Nov. 13, 2018) (dismissing deliberate indifference for failure to protect claim where

the plaintiff had failed to allege that the defendant “was aware, or had any reason to know that

[the p]laintiff’s safety was at risk.”). Moreover, Plaintiff once again alleges that the encounter

with Beckwith was a result of “negligence.” (FAC 9.) Yet, in addition to the fact that Plaintiff

nowhere states who he claims was negligent, allegations of “mere negligence [do] not suffice” to

make out a claim of deliberate indifference. Hayes, 84 F.3d at 620.




                                                       13
       In sum, Plaintiff fails to plausibly allege that any County Defendant acted with “objective

recklessness” as to Plaintiff’s safety, Darnell, 849 F.3d at 36. Accordingly, Plaintiff’s

Fourteenth Amendment deliberate indifference claim must fail.2

               4. Beckwith

       Plaintiff also includes Beckwith in the caption of his Action. (See FAC 1.) However,

there are no allegations to suggest that Beckwith is at all affiliated with the municipality.

Beckwith is only described as a private citizen who once shot Plaintiff. (See id. at 5.) County

Defendants do not represent Beckwith and have not moved on his behalf. Indeed, Beckwith has

not appeared in this Action at all. (See generally Dkt.)

       This Court has the inherent authority to sua sponte dismiss frivolous claims, even in pro

se cases. See Milan v. Wertheimer, 808 F.3d 961, 964 (2d Cir. 2015) (affirming district court’s

sua sponte dismissal of a pro se § 1983 claim where some of the defendants were not plausibly

alleged to have been state actors); see also Peterec-Tollino v. New York, 364 F. App’x 708, 711

(2d Cir. 2010) (noting that a district court should not ordinarily dismiss a pro se case sua sponte,

but ultimately concluding that the district court did not abuse its discretion in doing so where

“amendment would be futile because [the plaintiff] simply cannot sue the defendants in federal

court for the federal claims . . . , and has not alleged or suggested that he could allege any other

facts that would establish that he suffered a wrong that could be remedied in federal district

court” (citation omitted)).

       Beckwith is only alleged to be a fellow detainee or inmate with whom Plaintiff had some

personal, seemingly violent history. (See FAC 5; id. Ex. C.) Section 1983 only “provides a




       2
         Because the Court dismisses any deliberate indifference claim on the second prong, it
does not address the first prong of the claim at this time.


                                                     14
cause of action against any person who deprives an individual of federal guaranteed rights ‘under

color’ of state law.” Filarksy v. Delia, 566 U.S. 377, 383 (2012) (citation omitted). “With

respect to [Beckwith], Plaintiff fails to offer any factual assertions from which it could be

inferred that [Beckwith] was a state actor or that there was any nexus between [Beckwith] and

the state.” Deem v. Dimella-Deem, No. 18-CV-11889, 2019 WL 1958107, at *8 (S.D.N.Y. May

2, 2019) (dismissing § 1983 claim where the plaintiff sued his spouse with whom he had

personal conflict); see also Saunders v. Bonstrom, No. 05-CV-7350, 2006 WL 3690660, at *2

(S.D.N.Y. 2006) (dismissing claim against a defendant because he was not a state actor, meaning

“he cannot be sued under 42 U.S.C. § 1983.”). Accordingly, Beckwith is also dismissed from

this case.

               5. State-Law Claims

        Plaintiff does not explicitly allege any state-law claim. (See generally FAC.) Because

the Court concludes that Plaintiff fails to state a § 1983 claim as to any County Defendant and

because Plaintiff does not indicate what kind of state claim he intended to assert against

Beckwith (if any), the Court declines at this time to exercise supplemental jurisdiction over any

state-law claims that may be alleged. See Matican v. City of New York, 524 F.3d 151, 154–55

(2d Cir. 2008) (“[I]f [the plaintiff] has no valid claim under § 1983 against any defendant, it is

within the district court’s discretion to decline to exercise supplemental jurisdiction over the

pendent state-law claims.” (citation omitted)).

               6. Leave to Amend and Dismissal with Prejudice

        This Opinion & Order dismisses all of Plaintiff’s claims and terminates all Defendants

from this case. Following the filing of the instant Motion, Plaintiff sought leave to amend again,

claiming he now has the name of the “booking officer” who was working on the day Plaintiff




                                                     15
was arrested and detained in Orange County Jail. (See Dkt. No. 121). But the Court has already

determined on the merits that Plaintiff’s factual allegations are insufficient to state a claim under

§ 1983. Amending to name the booking officer would be futile. Accordingly, the Court denies

this request. See Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (noting that although a “pro se

litigant should not be dismissed without the [c]ourt granting leave to amend at least once[,] . . .

leave to amend a complaint may be denied when amendment would be futile” (citations and

quotation marks omitted)).

       Moreover, even the special solicitude afforded to pro se litigants does not entitle Plaintiff

to file an infinite number of amended pleadings, especially when the pleading “contains

substantive problems such that an amended pleading would be futile.” Lastra v. Barnes & Noble

Bookstore, No. 11-CV-2173, 2012 WL 12876, at *9 (S.D.N.Y. Jan 3, 2012). Because this is

Plaintiff’s fourth amended pleading and because Plaintiff has fixed virtually none of the

deficiencies highlighted by the Court in its 2019 Opinion, the Court dismisses Plaintiff’s claims

with prejudice. See Denny v. Barber, 576 F.2d 465, 471 (2d Cir. 1978) (holding that the plaintiff

was not entitled to even “a third go-around”); Johnson v. Doty, No. 15-CV-7823, 2019 WL

2137361, at *7 n.8 (S.D.N.Y. May 16, 2019) (dismissing pro se complaint where a pro se

plaintiff already had three previous “bites at the apple” that all “prove[d] fruitless” (citation and

quotation marks omitted)); Melvin v. County of Westchester, No. 14-CV-2995, 2016 WL

1254394, at *24 n.19 (S.D.N.Y. Mar. 29, 2016) (granting motion to dismiss with prejudice where

“[the] [p]laintiff has already had two bites at the apple, and they have proven fruitless”

(alteration and quotation marks omitted)).




                                                      16
                                          III. Conclusion

       For the reasons stated above, County Defendants' Motion To Dismiss is granted, and the

Court sua sponte dismisses Beckwith from the Action. All of Plaintiff's claims are dismissed

with prejudice.

       The Clerk of Court is respectfully directed to terminate the pending Motion, (see Dkt.

No. 110), to mail a copy of this Opinion & Order to Plaintiff, and to close this case.

SO ORDERED.

 Dated:    Februaryd-L-} , 2020
           White Plains, New York




                                                     17
